Exhibit 10.32

 

 

 

Picture 2 [ex-10d32g001.jpg]

State of nevada Barbara K. cegavske kimberley perondi deputy secretary for
commercial recordings office of the secretary of state certified copy april 30,
2018 job number: c20180430-0712 reference number: expedite: through date: the
undersigned filing officer hereby certifies that the attaced copies are true and
exact copies of all requested statements and related subsequent documentation
filed with the secreatary of state’s office, commercial recording division
listed on the attached report. Document number(s) description number of pages
20180193863-91 merge in 6 pages/1 copies respectfully barbara K. cegavske
secretary of state certified by: clair Fry certificate number: c20180430-0712
commercial recording division 202 N. carson street carson city, nevada
89701-4201 telephone (775) 684-5708 Fax (775) 684-7138

 







--------------------------------------------------------------------------------

 



 

 

Picture 7 [ex-10d32g002.jpg]

Barbara k. cegavske *140105* secretary of state 202 north carson street
carson city,  nevada 89701-4201 (755) 684-5708 website: www. Nvsos.gov filed in
the office of barbara K. cegavske secretary of state state of nevada documber
number 20180193863-91 Filing date and time 04/30/2018 8.55 am entity number
C12981-1993 articles of merger (pursuant to nrs 92a.200 page1 use black ink only
do not highlight above space is for office use only articles of merger (pursuant
to nrs chapter 92a) 1) name and jurisdiction of organization of each constituent
entity (nrs 92a.200): if there are more than four merging entities, check box
and attach an 8 ½”x11” blank sheet containg the required information for each
additional entity form article one. Fec investment (us) limited name of merging
entity nevada corporation jurisdction entity type* name of merging entity
jurisdiction entity type* and, trans world corpration name of surviving entity
nevada corporation  *corporation, non-profit corporation, limited partnership,
limited-liability company or business trust. Filing fee: $350.00 this form must
be accompanied by appropriate fees. Nevada secretary of state 92a merger page 1
revises: 1-5-15

 







--------------------------------------------------------------------------------

 



 

 

Picture 8 [ex-10d32g003.jpg]

BARBARA K. CEGAVSKE Secretary of State 202 north carson street Carson city,
Nevada 89701-4201 (775) 684-5708 Website: www.nvsos.gov  Articles of merger
(PURSUANT TO NRS 92A.200) Page 2 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE
SPACE IS FOR OFFICE USE ONLY 2) forwarding address where copies of process may
be sent by the secretary of state of navada (if a foreign entity is the survivor
in the merger – 92A.190): Attn: c/o: 3) Choose one: The undersigned declares
that a plan of merger has been adopted by each constituent entity (NRS 92A.200).
The undersigned declares that a plan of merger has been adopted by the parent
domestic entity (NRS 92A.180). 4) Owner’s approval (NRS 92A.200) (options a, b
or c must be used, as applicable, for each entity): If there are more than four
merging entities, check box and attach an 8 ½” x 11” blank sheet containing the
required information for each additional entity from the appropriate section of
article four. (a) Owner’s approval was not required from Name of merging entity,
if applicable Name of merging entity, if applicable Name of merging entity, if
applicable Name of merging entity, if applicable and, or: Name of merging
entity, if applicable This form must be accompanied by appropriate fees. Nevada
Secretary of State 92A Merger Page 2 Revised: 1-5-15

 







--------------------------------------------------------------------------------

 



 

 

Picture 9 [ex-10d32g004.jpg]

BARBARA K. CEGAVSKE Secretary of State 202 north carson street Carson city,
Nevada 89701-4201 (775) 684-5708 Website: www.nvsos.gov  Articles of merger
(PURSUANT TO NRS 92A.200) Page 3 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE
SPACE IS FOR OFFICE USE ONLY  (b) The plan was approved by the required consent
of the owners of*: fec investment (us) limited Name of merging entity, if
applicable Name of merging entity, if applicable Name of merging entity, if
applicable Name of merging entity, if applicable and, or: Trans World
Corporation Name of surviving entity, if applicable * Uniess otherwise provided
in the certificate of trust or governing instrument of a business trust, a
merger must be approved by all the trustees and beneficial owners of each
business trust that is a constituent entity in the merger. This form must be
accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 3
Revised: 1-5-15

 







--------------------------------------------------------------------------------

 



 

 

Picture 11 [ex-10d32g005.jpg]

BARBARA K. CEGAVSKE Secretary of State 202 north carson street Carson city,
Nevada 89701-4201 (775) 684-5708 Website: www.nvsos.gov  Articles of merger
(PURSUANT TO NRS 92A.200) Page 4 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE
SPACE IS FOR OFFICE USE ONLY  (c) approval of plan of merger of Nevada
non-profit corporation (nrs 92A.160): The plan of merger has been approved by
the directors of the corporation and by each public officer or other person
whose approval of the plan of merger is required by the articles of
incorporation of the domestic corporation Name of merging entity, if applicable
Name of merging entity, if applicable Name of merging entity, if applicable Name
of merging entity, if applicable and, or: Name of merging entity, if applicable
This form must be accompanied by appropriate fees. Nevada Secretary of State 92A
Merger Page 4 Revised: 1-5-15

 







--------------------------------------------------------------------------------

 



 

 

Picture 12 [ex-10d32g006.jpg]

BARBARA K. CEGAVSKE Secretary of State 202 north carson street Carson city,
Nevada 89701-4201 (775) 684-5708 Website: www.nvsos.gov  Articles of merger
(PURSUANT TO NRS 92A.200) Page 5 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE
SPACE IS FOR OFFICE USE ONLY  5) Amendments, if any, to the articles or
certificate of the surviving entity. Provide article numbers, if available. (NRS
92A.200)*: The Articles of Incorporation of Trans World Corporation, a Nevada
corporation, as in effect immediately prior to the filing of these articles of
merger, shall be the articles of incorporation of trans world corporation as the
surviving corporation upon the execution and delivery of these articles of
merger. 6) Location of plan of merger (check a or b): (a) the entire plan of
merger is attached or, (b) the entire plan of merger is on file at the
registered office of the surviving corporation, limited-liability company or
business trust, or at the records office address if a limited partnership, or
other place of business of the surviving entity (NRS 92A.200). 7) Effective date
and time of filing: (optional) must not be later than 90 days after the
certificate is filed) Date 04/30/2018 Time: Immediately upon filing * Amended
and restated articles may be attached as an exhibit or integrated into the
articles of merger. Please entitle them “restated” or “amended and restated,”
accordingly. The form to accompany restated articles prescribed by the secretary
of state must accompany the amended and/or restated articles. Pursuant to nrs
92a.180 (merger of subsidiary into parent – naveda parent owning 90% or more of
subsidiary), the articles of merger may not contain amendments to the
constituent documents of the surviving entity except that the name of the
surviving entity may be changed. This form must be accompanied by appropriate
fees. Nevada Secretary of State 92A Merger Page 5 Revised: 1-5-15

 







--------------------------------------------------------------------------------

 



 

 

Picture 13 [ex-10d32g007.jpg]

Barbarak. Cegavske secretary of state 202 north carson street carson city,
nevada 89701-4201 (755) 684-5708 website: www.nvsos.gov articles of merger
(pursuant  to nrs 92a.200) page 6 use black ink only-do not highlight above
space is for office use only 8) signatures- must be signed by: an officer of
each nevada corporation; all general partners of each nevada limited
partnership; all general partners of each nevada limited-llabllity limited
partnership; a manager of each nevada limited-llmited-llabllity company with
managers or one member if there are no managers; a trustee of each nevada
business trust (nrs 92a.230)* if there ar more than four merging entities, check
box and attach an 8 ½” x 11” blank sheet containing the required information for
each additional entity from article eitht.  Fec investment (us) limited name of
merging entity signature president title 04/30/2018 date name of merging entity
signature tile date trans world corporation name of surviving entity ceo and
president * the articles of merger must be signed by each foreign constituent
entity in the manner provided by the law governing it (nrs 92A.230). additional
signature blocks may be added to this page or as an attachment, as needed.
Important: failure to include any of the above information and submit with the
proper fees may cause this filling to be rejected. This form must be accompanied
by appropriate fees. Navada secretary of state 92a merger page 6 revised: 1-5-15

 



--------------------------------------------------------------------------------